

116 SRES 803 ATS: Designating room S–124 of the United States Capitol as the “U.S. Senator Margaret Chase Smith Room” and designating room S–115 of the United States Capitol as the “U.S. Senator Barbara A. Mikulski Room”, in recognition of their service to the Senate and the people of the United States.
U.S. Senate
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 803IN THE SENATE OF THE UNITED STATESDecember 16, 2020Mr. Blunt (for himself, Ms. Klobuchar, Ms. Collins, Mr. King, Mr. Cardin, and Mr. Van Hollen) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating room S–124 of the United States Capitol as the U.S. Senator Margaret Chase Smith Room and designating room S–115 of the United States Capitol as the U.S. Senator Barbara A. Mikulski Room, in recognition of their service to the Senate and the people of the United States.Whereas Senator Margaret Chase Smith served the people of Maine for more than 32 years as a member of the House of Representatives and the Senate;Whereas Senator Margaret Chase Smith became the first woman to serve in both the House of Representatives and the Senate;Whereas Senator Margaret Chase Smith served as Chair of the Republican Conference, the first woman to hold a leadership position in the Senate;Whereas, during her tenure in the Senate, Senator Margaret Chase Smith served as—(1)the first woman Ranking Member of the Committee on Armed Services, the first woman Ranking Member of the Committee on Aeronautical and Space Sciences, and the Chair of the Committee on Rates and Compensation of Certain Officers and Employees of the Senate; and (2)a member of the Committee on District of Columbia, the Committee on Expenditures in the Executive Departments (renamed the Committee on Government Operations in 1952), the Committee on Rules and Administration, the Committee on Appropriations, and the Joint Congressional Committee on Inaugural Ceremonies;Whereas, on June 1, 1950, Senator Margaret Chase Smith spoke out against McCarthyism in the Senate Chamber, becoming one of the first Senators to do so, with her Declaration of Conscience speech;Whereas Senator Margaret Chase Smith championed legislation and policies for women in the military throughout her Senate career and served as a role model to countless women seeking elective office and careers in public service;Whereas Senator Barbara A. Mikulski served the people of Maryland for more than 45 years as a member of the Baltimore City Council, the House of Representatives, and the Senate;Whereas Senator Barbara A. Mikulski served the longest tenure of all women in Congress to date;Whereas Senator Barbara A. Mikulski served as Democratic Conference Secretary, the first woman to hold a Democratic leadership position in the Senate;Whereas, during her tenure in the Senate, Senator Barbara A. Mikulski served as—(1)the first Chairwoman of the Committee on Appropriations, the Chairwoman of the Subcommittee on Transportation, Housing and Urban Development, and Related Agencies of the Committee on Appropriations, and the first Vice Chairwoman of the Committee on Appropriations; and (2)a member of the Committee on Health, Education, Labor, and Pensions (formerly the Committee on Labor and Human Resources) and the Committee on Small Business and Entrepreneurship;Whereas Senator Barbara A. Mikulski championed policy on higher education, pay equality, space, technology, justice, Alzheimer’s research, and maritime issues and sponsored legislation to improve women’s health, including the creation of the Office of Research on Women’s Health of the National Institutes of Health; andWhereas Senator Barbara A. Mikulski mentored other female Senators as the Dean of the Women Senators and fostered bipartisan cooperation and friendship amongst the women of the Senate: Now, therefore, be itThat, in recognition of the service of Senator Margaret Chase Smith and Senator Barbara A. Mikulski to the Senate and the people of the United States, the Senate designates—(1)room S–124 of the United States Capitol as the U.S. Senator Margaret Chase Smith Room; and (2)room S–115 of the United States Capitol as the U.S. Senator Barbara A. Mikulski Room. 